PER CURIAM: *
Luis Andres Sanchez Camarillo, former federal prisoner # 16678-179, appeals the denial of his 28 U.S.C. § 2241 petition challenging his exclusion from rehabilitation programs and halfway houses. However, according to the Bureau of Prisons’ publicly available Inmate Locator Service,1 Sanchez Camarillo has been released from custody, a fact of which we take judicial *423notice. See Fed.R.Evid. 201(b)(2); United States v. Booker, 645 F.3d 328, 328 (5th Cir.2011) (per curiam); accord, e.g., United States v. Akinrosotu, 637 F.3d 165, 168 (2d Cir.2011); Demis v. Sniezek, 558 F.3d 508, 513 n. 2 (6th Cir.2009); United States v. Robles-Ortega, 336 Fed.Appx. 824, 825 n. 1 (10th Cir.2009). Because Sanchez Camarillo has been released, this court “cannot grant ‘any effectual relief!,]’ ” and we dismiss his appeal as moot. Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996).
APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.

 Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Circuit Rule 47.5.4.


. http://www.bop.gov/iloc2/LocateInmate.jsp.